Title: Notes on Choctaw Indian Lands, 20 October 1804
From: Jefferson, Thomas
To: 


               
                  
                     on or before 20 Oct. 1804
                  
               
               
               
                  
                     
                     
                     
                     140
                  
                  
                     3
                     ½
                     
                     640
                  
                  
                     
                     
                     250
                     5600
                  
                  
                     69
                     
                     640
                     84
                  
                  
                      3
                     
                     100
                     89600
                  
                  
                     207
                     
                     150
                     
                  
                  
                      34
                     ½
                     16<0,000>/1,00<0,000>
                  
                  
                     241
                     
                     
                     
                  
                  
                     
                     
                     
                     13
                  
               
               
               The Choctaws hold 140 miles on the Missipi
               every 11. miles E. & W. there, give 1. Milln. as.
               <when they pass Wilkinson’s line,>
               from mouth of Yazoo to line of 31.° is 100. miles
               15. mi. E. & W. on 100. mi. length give 1. milln. as.
               
               from 31.° to 34°–30 little prairie 240. miles
               7. mi. E. & W. thro’ that length, give 1. milln. as.
               
               all the Choctaw lands on the waters of the Mispi. are abt 10. millions as. an annuity of 6000. D. would be a principal of 100,000. suppose their debts 50,000. makes 150,000
               equal to 1½ cents per acre
            